McLain, C.
The appellant was indicted, tried, and convicted in the circuit court of Forrest county, Mississippi, for spreading a contagious disease. The indictment was framed under section 1085, Code of 1906. The' indictment charges “that Della Austin, on the 21th day of April, 1911, aforesaid, then and there being, an infectious disease, known as gonorrhea, did have and induce in said county, and did willfully, knowingly, and unlawfully inoculate one Eay Griffin, a minor, by then and there having and causing sexual intercourse with him, the said Eay Griffin, and thereby causing said Eay Griffin to contract and have said disease.”
This indictment charges no offense known to the law, and the case is reversed and remanded, with instructions that the circuit court dismiss the same.
Per Curiam.
The above opinion is adopted as the opinion of the court, and for reasons therein indicated by the commissioner, judgment is reversed, and the cause remanded with instructions to the circuit court that the case be dismissed.

Reversed and remanded.